Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	
The Information Disclosure Statements filed on 9/26/2021, 1/10/2022 and 1/17/2022 have been entered and considered. Initialed copies of the form PTO-1449 are enclosed with this action.  
Priority: Applicant pointed out that the subject matter of SEQ ID NOS: 443, 3133, 3134 and 3135 were disclosed in provisional application 61604588 cited as different SEQ ID NOs (argument 12/10/2021, page 6, last para; page 7, the table and 1st para).  Such disclosure is confirmed by examiner.   Thus, the priority of the application and claims is 2/29/2012.   

In summary, claims 1, 3-4, 7-11, 15-17, 24-25 are allowed. 
Claims 2, 5-6, 12-14, 18-23 had been previously canceled by the applicant. 

Reasons for allowance: 
The amendments and cancelations of claims on 12/10/2021 by applicant overcame all the previous rejections by the examiner. New dependent claims 24-25 have been examined and deemed allowable. 
Prior art does not teach or suggest over-expressing heterologous SEQ ID NO: 443 in plants to increase the claimed traits under non-stress growth conditions.  
In addition, applicant demonstrated the practice and result in the specification (Tables 56-61 and 65). 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNESHAOBIN ZHONG whose telephone number is (571)270-0311.  The examiner can normally be reached on 8:30am to 5:00pm Monday-Friday EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on (571)272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Wayne Zhong/
Examiner, Art Unit 1662

/BRATISLAV STANKOVIC/Acting SPE, Art Unit 1663